Citation Nr: 0324985	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether the reduction in the veteran's Department of Veterans 
Affairs (VA) improved pension benefits to reflect the receipt 
of wage income of $200 beginning December 1, 2001, was 
proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1945 to March 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the San 
Diego, California, Regional Office (RO) of VA which 
retroactively reduced the veteran's improved pension benefits 
effective December 1, 2001.  The veteran perfected his appeal 
as to that decision.  This case was advanced on the Board's 
docket.

In a February 2003 decision, the Committee on Waivers and 
Compromises (Committee) of the RO denied the veteran's 
request for a waiver of the recovery of the overpayment of 
$72.  The veteran has not initiated an appeal as to that 
decision.  


FINDINGS OF FACT

1.  In an eligibility verification report (EVR) received in 
January 2002, the veteran reported that during November 2001, 
he earned $200 in wage income.  

2.  The $200 in wage income is considered nonrecurring 
income.  

3.  Income from wages and from the Social Security 
Administration are considered countable income for VA 
purposes.  


CONCLUSION OF LAW

The veteran's improved pension benefits were properly reduced 
to reflect the receipt of wage income of $200 beginning 
December 1, 2001.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to- assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002); see also Mason v. Principi, 16 Vet. App. 129 (2002) 
and Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In a November 1994 rating decision, the veteran was awarded 
entitlement to nonservice-connected pension benefits 
effective January 1994.  In January 1995, he was provided 
notification of this decision and was furnished a VA Form 21-
8768 which informed him that he was obligated to provide 
prompt notice of any change in income or net worth or 
dependency status and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.

The veteran thereafter provided annual information regarding 
his income.  He was also provided VA Forms 21-8768 in 
December 1997, April 1999, November 1999, and March 2000.

In January 2002, an EVR was received from the veteran in 
which he reported that he had earned wages during November 
2001.  The wages totaled $200.  He also reported that he had 
monthly income from Social Security Administration benefits 
of $664.90.  

Based on the information provided by the veteran, the RO 
reduced his improved pension benefits retroactively to 
December 1, 2001.  This action resulted in the creation of an 
overpayment in the amount of $72.  

The veteran contends that the fact that he had wages of $200 
should not affect his pension payments because even with the 
additional income, his overall income was well below the 
applicable statutory limitation.  

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be reduced or terminated if 
countable annual income exceeds applicable income 
limitations.

Governing legal criteria provide that payments of any kind 
from any source will be counted as income for the 12-month 
period in which it is received, unless excluded elsewhere in 
the law and regulations.  38 C.F.R. §§ 3.271, 3.272.  It is 
noted that payments from the Social Security Administration 
and from salary payments are considered income pursuant to 38 
C.F.R. § 3.271.  Income from the Social Security 
Administration is not excluded under 38 C.F.R. § 3.272.  
Wages are not excluded under 38 C.F.R. § 3.272.  The rate at 
which the claimant may be paid pension is reduced by the 
amount of the claimant's countable annual income.  38 C.F.R. 
§ 3.23.  Nonrecurring income means income received or 
anticipated on a one-time basis during a 12-month 
annualization period.  Pension computations of income will 
include nonrecurring income for a full 12-month animalization 
period following receipt of that income.  38 C.F.R. § 
3.271(a).

Effective December 1, 2001, the maximum annual pension rate 
for a veteran with a spouse and three dependent children was 
$17,406.

The Board notes that the veteran was informed on multiple 
occasions that it was his responsibility that he report any 
changes in income.  He did so.  He reported that he received 
an additional $200 in wage income during November 2001.  
Thus, the change in his income was considered with the next 
annualized period beginning December 1, 2001, because it was 
considered to be nonrecurring income.  This $200 combined 
with annual Social Security Administration income of 
approximately $7,968, totaled $8168, which was in fact well 
below the maximum annual pension rate for a veteran with 
three dependents beginning in December 2001.  However, while 
the veteran contends that the $200 in wage income should not 
affect the rate at which he was paid, it does actually affect 
that rate.  The same is true with regard to the Social 
Security Administration income.  

Specifically, all countable income, including the 
nonrecurring income, is combined, then divided by 12 to 
determine the payments for an annualized period.  The annual 
income is subtracted from the maximum annual pension rate, in 
this case, that rate was the applicable rate for a veteran 
with four dependents.  If the veteran had received no 
countable income, he would have been paid the maximum for the 
annualized period beginning in December 2001.  However, since 
he had countable income, his payments were reduced by that 
countable income, then divided by 12.  

Thus, the RO properly counted his $200 in wage income as part 
of his annual income during the 12-month annualization period 
in which it was received, and the appropriate deduction was 
made.


ORDER

The reduction in the veteran's VA improved pension benefits 
to reflect the receipt of wage income of $200 beginning 
December 1, 2001, was proper.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



